                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOHN C M., 1                                          )
                                                      )
                       Plaintiff,                     )
                                                      )
vs.                                                   )   Case No. 18-cv-546-CJP 2
                                                      )
COMMISSIONER of SOCIAL                                )
SECURITY,                                             )
                                                      )
                       Defendant.                     )

                                MEMORANDUM and ORDER

       In accordance with 42 U.S.C. § 405(g), plaintiff, represented by counsel,

seeks judicial review of the final agency decision denying his application for

Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI)

benefits pursuant to 42 U.S.C. § 423.

                                       Procedural History

       Plaintiff applied for benefits in May 2014, alleging disability beginning on

October 30, 2010. After holding an evidentiary hearing, ALJ Stephan Bell denied

the application on May 26, 2017.               (Tr. 19-30).      The Appeals Council denied

review, and the decision of the ALJ became the final agency decision subject to

judicial review. (Tr. 1).

       Administrative remedies have been exhausted and a timely complaint was

filed in this Court.

1
  In keeping with the court’s recently adopted practice, plaintiff’s full name will not be used in this
Memorandum and Order due to privacy concerns. See, Fed. R. Civ. P. 5.2(c) and the Advisory
Committee Notes thereto.
2
   This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Doc. 14.

                                                  1
                                   Issue Raised by Plaintiff

       Plaintiff raises the following point:

       1.      Whether the ALJ erred by failing to account for deficits of
               concentration, persistence, or pace in the residual functional capacity
               finding.

                                 Applicable Legal Standards

       To qualify for DIB or SSI, a claimant must be disabled within the meaning of

the applicable statutes. In this context, “disabled” means the “inability to engage in

any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 423(d)(1)(A). 3

       A “physical or mental impairment” is an impairment resulting from

anatomical, physiological, or psychological abnormalities which are demonstrable

by medically acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §

423(d)(3).     “Substantial gainful activity” is work activity that involves doing

significant physical or mental activities, and that is done for pay or profit. 20

C.F.R. § 404.1572.

       Social Security regulations set forth a sequential five-step inquiry to

determine whether a claimant is disabled. The Seventh Circuit Court of Appeals

has explained this process as follows:

3
  The statutes and regulations pertaining to Disability Insurance Benefits (DIB) are found at 42
U.S.C. § 423, et seq., and 20 C.F.R. pt. 404. The statutes and regulations pertaining to SSI are
found at 42 U.S.C. §§ 1382 and 1382c, et seq., and 20 C.F.R. pt. 416. As is relevant to this case, the
DIB and SSI statutes are identical. Furthermore, 20 C.F.R. § 416.925 detailing medical
considerations relevant to an SSI claim, relies on 20 C.F.R. Pt. 404, Subpt. P, the DIB regulations.
Most citations herein are to the DIB regulations out of convenience.
                                                  2
            The first step considers whether the applicant is engaging in
            substantial gainful activity. The second step evaluates whether an
            alleged physical or mental impairment is severe, medically
            determinable, and meets a durational requirement. The third step
            compares the impairment to a list of impairments that are considered
            conclusively disabling. If the impairment meets or equals one of the
            listed impairments, then the applicant is considered disabled; if the
            impairment does not meet or equal a listed impairment, then the
            evaluation continues. The fourth step assesses an applicant's residual
            functional capacity (RFC) and ability to engage in past relevant work. If
            an applicant can engage in past relevant work, he is not disabled. The
            fifth step assesses the applicant's RFC, as well as his age, education,
            and work experience to determine whether the applicant can engage in
            other work. If the applicant can engage in other work, he is not
            disabled.

Weatherbee v. Astrue, 649 F.3d 565, 568-569 (7th Cir. 2011).

      Stated another way, it must be determined: (1) whether the claimant is

presently unemployed; (2) whether the claimant has an impairment or combination

of impairments that is serious; (3) whether the impairments meet or equal one of

the listed impairments acknowledged to be conclusively disabling; (4) whether the

claimant can perform past relevant work; and (5) whether the claimant is capable of

performing any work within the economy, given his or her age, education and work

experience. 20 C.F.R. § 404.1520; Simila v. Astrue, 573 F.3d 503, 512-513 (7th

Cir. 2009); Schroeter v. Sullivan, 977 F.2d 391, 393 (7th Cir. 1992).

      If the answer at steps one and two is “yes,” the claimant will automatically be

found disabled if he or she suffers from a listed impairment, determined at step

three. If the claimant does not have a listed impairment at step three, and cannot

perform his or her past work (step four), the burden shifts to the Commissioner at

step five to show that the claimant can perform some other job. Rhoderick v.

Heckler, 737 F.2d 714, 715 (7th Cir. 1984). See also Zurawski v. Halter, 245
                                         3
F.3d 881, 886 (7th Cir. 2001) (Under the five-step evaluation, an “affirmative

answer leads either to the next step, or, on Steps 3 and 5, to a finding that the

claimant is disabled…. If a claimant reaches step 5, the burden shifts to the ALJ to

establish that the claimant is capable of performing work in the national

economy.”).

      This Court reviews the Commissioner’s decision to ensure that the decision

is supported by substantial evidence and that no mistakes of law were made. It is

important to recognize that the scope of review is limited. “The findings of the

Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive. . . .” 42 U.S.C. § 405(g). Thus, this Court must

determine not whether plaintiff was, in fact, disabled at the relevant time, but

whether the ALJ’s findings were supported by substantial evidence and whether

any errors of law were made. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539

(7th Cir. 2003).     “Substantial evidence” means “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson

v. Perales, 402 U.S. 389, 401 (1971).

      In reviewing for “substantial evidence,” the entire administrative record is

taken into consideration, but this Court does not reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute its own judgment for that of

the ALJ. Murphy v. Colvin, 759 F.3d 811, 815 (7th Cir. 2014). However, while

judicial review is deferential, it is not abject; this Court does not act as a rubber

stamp for the Commissioner. See, Parker v. Astrue, 597 F.3d 920, 921 (7th Cir.

2010), and cases cited therein.
                                          4
                                The Decision of the ALJ

      ALJ Bell followed the five-step analytical framework described above. He

determined that plaintiff had not been engaged in substantial gainful activity since

the alleged onset date. He was insured for DIB only through December 31, 2016.

The ALJ found that plaintiff had severe impairments of neurocognitive disorder

status post traumatic brain injury, schizophrenia, schizoaffective disorder, bipolar

affective disorder, generalized anxiety disorder, cannabis and alcohol abuse, and

hypogonadism.     He determined that these impairments did not meet or equal a

listed impairment. At this step, the ALJ determined that plaintiff had moderate

difficulties in ability to maintain concentration, persistence or pace. (Tr. 23).

      The ALJ determined that plaintiff had the residual functional capacity (RFC)

to do “medium work … except he can never work at unprotected heights, be

exposed to moving mechanical parts, or operate a motor vehicle as a job duty. He

is limited to simple, routine and repetitive tasks and simple work-related decisions.

He can have occasional interaction with coworkers and supervisors, but no

interaction with the public.”

      Based upon the testimony of a vocational expert, the ALJ found that plaintiff

could not perform his past work. However, he was not disabled because he was

capable of performing other jobs that exist in significant numbers in the national

economy.

                                The Evidentiary Record

      The Court has reviewed and considered the entire evidentiary record in

formulating this Memorandum and Order. The following summary of the record
                                           5
is directed to the point raised by plaintiff and is confined to the relevant time

period.

       1.     Agency Forms

       Plaintiff was born in 1982 and was 28 years old on the alleged date of

disability.   (Tr. 224).   He had worked as a telephone customer service

representative and a telemarketer. (Tr. 247).

       2.     Evidentiary Hearing

       Plaintiff was represented by an attorney at the evidentiary hearing in April

2017. (Tr. 36).

       Plaintiff testified regarding his impairments, symptoms, and activities. He

suffered a brain injury in a fall in 2010. Since then, he had panic attacks. He had

difficulty concentrating. He took Klonopin, which helped, but did not stop his

panic attacks. He also received an Invega injection once a month to help control

the symptoms of schizophrenia (auditory and visual hallucinations). (Tr. 40-54).

       A vocational expert also testified.   The ALJ asked her a hypothetical

question that corresponded to the ultimate RFC findings. The VE testified that

this person could do jobs such as kitchen helper, laundry laborer, and linen room

attendant. She testified that he would be unemployable if he were to miss 2 days of

work a month or he were to be off-task for more than 20% of the work day. (Tr.

59-63).

       3.     State Agency Consultants’ Mental RFC Assessment

       In October 2014, acting as a state agency consultant, Donald Henson, Ph.D.,

assessed plaintiff’s mental RFC based on a review of the file contents. He used an
                                         6
electronic version of an agency form that is commonly used for this purpose in

social security cases. (Tr. 71-74). The form consists of a series of questions and

a list of mental activities.    The consultant is asked to rate the applicant’s

limitations in these areas.

        Dr. Henson answered “yes” to the question “Does the individual have

sustained concentration and persistence limitations?”         He rated plaintiff as

“moderately limited” in ability to carry out detailed instructions; ability to perform

activities within a schedule, maintain regular attendance, and be punctual; and

ability to complete a normal workday and workweek without interruptions from

psychologically based symptoms and to perform at a consistent pace without an

unreasonable number and length of rest periods.          He also rated plaintiff “not

significantly limited” in ability to maintain attention and concentration for extended

periods. In the section for narrative remarks, Dr. Henson wrote, “The degree [of]

functional limitation that is reported is not consistent with the available

medical/psychological evidence and there is no credible evidence that the severity of

mental symptoms would preclude the ability to perform simple routine activities

which have few social demands.” (Tr. 72).

        A second state agency consultant, Dr. DiFonso, agreed with Dr. Henson’s

analysis in May 2015. (Tr. 96-97).

                                              Analysis

        Plaintiff argues that the RFC assessment was erroneous because it failed to

account for his moderate limitation in maintaining concentration, persistence, or

pace.
                                          7
      The ALJ’s RFC assessment and the hypothetical question posed to the VE

must both incorporate all of the limitations that are supported by the record. Yurt

v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014). This is a well-established rule. See,

Stewart v. Astrue, 561 F.3d 679, 684 (7th Cir. 2009)(collecting cases). If the ALJ

finds that a plaintiff has a moderate limitation in maintaining concentration,

persistence or pace, that limitation must be accounted for in the hypothetical

question posed to the VE; in most cases, limiting the plaintiff to simple, repetitive

tasks or to unskilled work is not sufficient to account for moderate concentration

difficulties. O'Connor-Spinner v. Astrue, 627 F.3d 614, 620 (7th Cir. 2010).

      Here, the ALJ found that plaintiff had moderate difficulties in maintaining

concentration, persistence or pace at step three of the sequential analysis when

determining whether plaintiff’s mental impairments meet or equal a listed

impairment. He noted that, while the step three determination is not a mental RFC

assessment, the ultimate RFC assessment “reflects the degree of limitation I have

found in the ‘paragraph B’ mental function analysis.” (Tr. 23-24). Later, when

explaining his RFC assessment, the ALJ gave “great weight” to the opinions of Drs.

Henson and DiFonso. (Tr. 26). However, neither the hypothetical question posed

to the VE nor the RFC assessment mentioned a limitation in concentration,

persistence or pace. Rather, the ALJ limited plaintiff to simple, routine, repetitive

tasks and simple work-related decisions.

      The Seventh Circuit has repeatedly held, with exceptions not applicable here,

that a limitation to simple, repetitive tasks or unskilled work does not adequately

account for a moderate limitation in maintaining concentration, persistence or
                                         8
pace.    In Stewart, supra, a case decided in 2009, the Court observed, “The

Commissioner continues to defend the ALJ's attempt to account for mental

impairments by restricting the hypothetical to ‘simple’ tasks, and we and our sister

courts continue to reject the Commissioner's position.” Stewart, 561 F.3d at 685.

The Court has reaffirmed that position several times in recent years.

O'Connor-Spinner, supra; Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014); Varga

v. Colvin, 794 F.3d 809, 814 (7th Cir. 2015); Taylor v. Colvin, 829 F.3d 799, 802

(7th Cir. 2016).

        The Commissioner attempts to distinguish O’Connor-Spinner on the basis

that the ALJ here added mental limitations that were not part of the RFC in that

case, i.e., limitations to simple work-related decisions; occasional interaction with

co-workers and supervisors; and no interaction with the public. Doc. 19, p. 7.

Her argument is not convincing. First, it is not clear that a limitation to simple

decisions adds anything beyond a limitation to unskilled work.            And, that

argument contradicts the ALJ’s own reasoning.         The ALJ explained that the

limitations on interactions with others were designed to accommodate his anxiety,

panic attacks, periodic hallucinations, anger, and uncooperative behavior. His

“decreased concentration, memory, and cognition” were addressed by the

limitation to simple tasks and decisions. (Tr. 27). The ALJ’s decision cannot be

upheld based upon the Commissioner’s after-the-fact rationalization. Hughes v.

Astrue, 705 F.3d 276, 279(7th Cir. 2013) (“Characteristically, and sanctionably,

the government's brief violates the Chenery doctrine…..”); McClesky v. Astrue, 606

F.3d 351, 354 (7th Cir. 2010) (It is “improper for an agency's lawyer to defend its
                                         9
decision on a ground that the agency had not relied on in its decision....”).

      The Commissioner defends the ALJ’s decision by arguing that Drs. Henson

and DiFonso said in their narrative remarks that plaintiff could do work requiring

only simple, routine activities which have few social demands. Doc. 19, p. 8. She

argues that the narrative section of the form constitutes the actual RFC assessment,

and that the ALJ may therefore disregard the earlier “worksheet” section of the

form completed by the state agency consultant. This is incorrect. “Worksheet

observations, while perhaps less useful to an ALJ than a doctor's narrative RFC

assessment, are nonetheless medical evidence which cannot just be ignored.”

Varga v. Colvin, 794 F.3d 809, 816 (7th Cir. 2015).          This argument is also

somewhat of a red herring because the ALJ found that plaintiff had moderate

difficulties in maintaining concentration, persistence or pace and said that the RFC

assessment “reflects the degree of limitation I have found in the ‘paragraph B’

mental function analysis.” (Tr. 23-24). The Seventh Circuit has been very clear

that a limitation to simple instructions or simple, routine tasks does not adequately

account for a moderate limitation in maintaining concentration, persistence, or

pace. “The ability to stick with a given task over a sustained period is not the same

as the ability to learn how to do tasks of a given complexity.” O'Connor-Spinner,

627 F.3d at 620.

      Drs. Henson and DiFonso opined that plaintiff also had moderate limitations

in ability to perform activities within a schedule, maintain regular attendance, and

be punctual; and ability to complete a normal workday and workweek without

interruptions from psychologically based symptoms and to perform at a consistent
                                         10
pace without an unreasonable number and length of rest periods.            The ALJ

ignored this part of the state agency consultants’ opinions in his decision.

      Lastly, the Commissioner complains that plaintiff is trying to shift the burden

of proving his claim to the agency. Doc. 19, p. 9. She ignores the fact that, at step

five, the burden shifts to her to show that the claimant can perform some other job.

Rhoderick, 737 F.2d at 715; Zurawski, 245 F.3d at 886.

      The ALJ’s error requires remand. “If a decision “lacks evidentiary support

or is so poorly articulated as to prevent meaningful review,” a remand is required.”

Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir., 2012)(internal citation omitted).

      The Court wishes to stress that this Memorandum and Order should not be

construed as an indication that the Court believes that plaintiff was disabled during

the relevant period, or that he should be awarded benefits. On the contrary, the

Court has not formed any opinions in that regard and leaves those issues to be

determined by the Commissioner after further proceedings.

                                Conclusion

      The Commissioner’s final decision denying plaintiff’s application for

disability benefits is REVERSED and REMANDED to the Commissioner for

rehearing and reconsideration of the evidence, pursuant to sentence four of 42

U.S.C. §405(g).

      The Clerk of Court is directed to enter judgment in favor of plaintiff.

      IT IS SO ORDERED.

      DATE:       November 28, 2018.



                                         11
s/ Clifford J. Proud
CLIFFIRD J. PROUD
UNITED STATES MAGISTRATE JUDGE




     12
